DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method of identifying a target during an endoscopic procedure, classified in A61B1/05.
II. Claims 12-22, drawn to an apparatus, classified in H01S3/1305.
III. Claims 23-32, drawn to an endoscopic target identification system, classified in A61B1/07.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the inventions are distinct because the method as claimed in Group I could be used with a materially different product such as a diagnostic illumination tool that does not contain a processor.  Further, the apparatus as claimed in Group II could be used in a materially different process, such as oil piping.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the inventions are distinct because the method as claimed in Group I could be used with a materially different product such as a diagnostic illumination tool that does not contain a controller.  Further, the apparatus as claimed in Group III could be used in a materially different process, such as oil piping.
I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and function.  The apparatus of Group II is related to a processor, while the system of Group III is related to an endoscope including an optical fiber, giving the products materially different designs.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require at least a search in CPC A61B1/05 and a unique keyword search.  Group II would not be searched in the above, and would instead require at least a search in CPC H01S3/1305 and a unique keyword search.  Group III would not be searched in the above, and would instead require at least a search in CPC A61B1/07 and a unique keyword search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Yi-Chia Lin on 11/10/2021 a provisional election was made without traverse to prosecute the invention of Group I. The method of identifying a target during an endoscopic procedure, Claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170176336 A1 by Dimitriadis et al.(hereinafter “Dimitriadis”).
Regarding Claim 1, Dimitriadis discloses a method of identifying a target during an endoscopic procedure (illumination system 100 and detection system identify images; [0025]; Fig. 3), the method comprising: changing an illumination mode for an endoscope (illumination system 100 and detection system 200 can be connected to an endoscope; [0125]; Figs. 56C-E) from a first mode (phase 1) to a second mode (phase 2; [0025-26]), the first mode having a first amount of illumination (phase 1 includes illumination from light source 111) and the second mode having a second amount of illumination lower than the first amount (light source 111 is switched off in phase 2; [0025-26, 29]; Fig. 3); causing a non-endoscopic illumination source (light source 121; [0029]; Fig. 3) to emit a diagnostic beam proximate a distal end of the endoscope (light from illumination system 100 is guided to the tip of the endoscope; 
Regarding Claim 2, Dimitriadis discloses the method of claim 1.  Dimitriadis further discloses wherein the changing of the illumination mode for the endoscope includes adjusting at least one endoscopic illumination source to provide respective amounts of illumination under the first and second modes (light source 111 is switched off in phase 2; [0025-26, 29]; Fig. 3).
Regarding Claim 3, Dimitriadis discloses the method of claim 1.  Dimitriadis further discloses wherein the changing of the illumination mode for the endoscope includes causing a first endoscopic illumination source to emit illumination light while the illumination mode of the endoscope is in the first mode (light source 111 emits light in phase 1; [0025-26, 29]; Fig. 3), and causing a different second endoscopic illumination source to emit illumination light while the illumination mode of the endoscope is in the second mode (light source 121 emits light in phase 2; [0025-26, 29]; Fig. 3), the illumination light emitted proximate the distal end of the endoscope (light from illumination system 100 is guided to the tip of the endoscope; [0125]; Figs. 56C-E).
Regarding Claim 4, Dimitriadis discloses the method of claim 1.  Dimitriadis further discloses comprising receiving a trigger signal to cause the non-endoscopic illumination source to emit the diagnostic beam (controller 300 switches on the light source 121), wherein the changing of the illumination mode from the first mode to the second mode is in response to the trigger signal (signal from controller 300 also switches off the light source 111 and changes the emission phase; [0025-26]; Fig. 3).
Regarding Claim 6, Dimitriadis discloses the method of claim 1.  Dimitriadis further discloses wherein the diagnostic beam includes a laser beam emanated from a laser source (light sources can be laser sources; [0062]; Fig. 11).
Regarding Claim 7, Dimitriadis discloses the method of claim 1.  Dimitriadis discloses the method further comprising changing the illumination mode from the second mode back to the first mode after the non-endoscopic illumination source has stopped emanating the diagnostic beam (signal from controller 
Regarding Claim 8, Dimitriadis discloses the method of claim 1.  Dimitriadis further discloses wherein the second mode comprises switching off illumination of the endoscope (light source 111 is switched off in phase 2; [0025-26, 29]; Fig. 3).
Regarding Claim 9, Dimitriadis discloses the method of claim 1.  Dimitriadis discloses the method further comprising, while the illumination mode is in the second mode, displaying an image of the target on a display (display/visualization system 500 displays image data), the image including a prior image of the target or a modified image of a current image of the target (display shows decomposed images; [0025-26]; Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dimitriadis in view of US 20200078108 A1 by Richmond et al. (hereinafter “Richmond”).
Regarding Claim 5, Dimitriadis discloses the method of claim 1.  Dimitriadis does not disclose changing the illumination mode in response to a change in brightness or intensity. However, Richmond discloses a surgical system with a controller which detects the reflected luminance of a tissue and varies the output power based on the detected value [0007-8].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Dimitriadis with the control disclosed by Richmond with the benefit of ensuring that the tissue does not become damaged during a procedure (Richmond [0006]).     

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitriadis in view of US 20090156900 A1 by Robertson (hereinafter “Robertson”).
Regarding Claim 10, Dimitriadis discloses the method of claim 1.  Dimitriadis further discloses wherein the target includes a calculus target (tissue is modeled for cancer detection; [0038]), and wherein determining the composition of the target includes determining a first composition of a first portion of the calculus target (composition determined using light absorption and transmission characteristics; [0038]).
Dimitriadis does not disclose the target including a second composition.  However, Robertson discloses an endoscope illumination method in which a portion of a body lumen is illuminated during a treatment procedure.  The illuminated portion includes a region of interest (such as a tissue, tumor, kidney stone, etc.) and a surrounding lumen area.  Analysis of the entire illuminated region is used to determine the region of interest, which has a specific composition ([0021, 31-34]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the target determination process disclosed by Dimitriadis with the first and second composition disclosed by Robertson with the benefit of determining appropriate treatments and facilitating procedures for a variety of stone types (Robertson [0040]). 
Regarding Claim 11, Dimitriadis as modified by Robertson discloses the method of claim 10.  Dimitriadis does not disclose a first or second laser setting.  However, Robertson discloses an endoscope illumination method used to determine the region of interest, which has a specific composition ([0021, 31-34]).  Image analysis performed by a processor includes closed-loop feedback control to adjust the laser pulse rate and energy based on the treatment area.  As the composition varies over this area, the laser setting is automatically adjusted ([0035-37]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the target determination process disclosed by Dimitriadis with the first and second composition disclosed by Robertson with the benefit of determining appropriate treatments and facilitating procedures for a variety of stone types (Robertson [0040]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210208384 A1
US 20210120646 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795